Filed 3/12/13 P. v. Vita CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056732

v.                                                                       (Super.Ct.No. RIF10002324)

ERIK ROBERT VITA,                                                        OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. David A. Gunn, Judge.

Affirmed.

         Michelle Rogers, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         After the trial court granted defendant and appellant Erik Robert Vita’s motion to

dismiss one of his prior strike convictions, defendant pled guilty to possession of a

syringe while in the California Rehabilitation Center (Pen. Code, § 4573.6), and admitted



                                                             1
that he had suffered one prior strike conviction (Pen. Code, §§ 667, subds. (c), (e)(2)(A),

1170.12, subd. (c)(2)(A)), and six prior prison terms (Pen. Code, § 667.5, subd. (b)). In

exchange, defendant was sentenced to a stipulated term of 12 years in state prison with

credit for time served. Defendant appeals from the judgment, challenging the sentence or

other matters occurring after the plea. We find no error and affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

       On February 16, 2010, defendant possessed a syringe while an inmate at the

California Rehabilitation Center.

       On April 10, 2010, an information was filed charging defendant with possession of

a syringe while in the California Rehabilitation Center. (Pen. Code, § 4573.6.) The

information also alleged that defendant had suffered two prior strike convictions, to wit, a

1998 robbery and a 1992 burglary (Pen. Code, §§ 667, subds. (c), (e)(2)(A), 1170.12,

subd. (c)(2)(A)), and six prior prison terms (Pen. Code, § 667.5, subd. (b)).

       On January 18, 2011, defendant filed a motion to dismiss both of his prior strike

convictions pursuant to Penal Code section 1385 and People v. Superior Court (Romero)

(1996) 13 Cal.4th 497 (Romero). The People subsequently filed their opposition.

       On March 30, 2011, the trial court granted the motion to strike defendant’s 1992

burglary conviction, and defendant thereafter pled guilty to the charge and admitted he

had suffered one prior strike conviction and six prior prison terms.

       On July 20, 2011, the trial court granted defendant’s motion to withdraw his guilty

plea and set the matter for trial.




                                             2
       On April 4, 2012, defendant again filed a Romero motion to dismiss both of his

prior strike convictions. The People subsequently filed their opposition.

       On June 5, 2012, the trial court granted defendant’s motion to strike one of his

prior strike convictions.1 On that same day, defendant thereafter pled guilty to

possession of a syringe while in the California Rehabilitation Center (Pen. Code,

§ 4573.6), and admitted that he had suffered one prior strike conviction (Pen. Code,

§§ 667, subds. (c), (e)(2)(A), 1170.12, subd. (c)(2)(A)), and six prior prison terms (Pen.

Code, § 667.5, subd. (b)). In exchange, defendant was promised a stipulated sentence of

12 years in state prison.

       On June 29, 2012, defendant was sentenced in accordance with his plea agreement

and awarded credit for time served.

       On July 19, 2012, defendant filed a notice of appeal, challenging the sentence or

other matters occurring after the plea.

                                          DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of



       1  It appears that the trial court intended to strike defendant’s prior 1992 burglary
conviction. However, later in taking the plea and admission, defendant admitted to
having suffered the prior 1992 burglary conviction as a strike, and the trial court stated
that it would be striking the “first special prior offense,” which was the 1998 robbery
conviction. For the purposes of this appeal, the record is clear that the trial court intended
to sentence defendant as a one-striker, and we do not believe a remand is necessary.


                                              3
the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               RAMIREZ
                                                                                       P. J.

We concur:



McKINSTER
                          J.



KING
                          J.




                                             4